Case 19-20094-AJC   Doc 36   Filed 08/25/20   Page 1 of 7
Case 19-20094-AJC   Doc 36   Filed 08/25/20   Page 2 of 7
Case 19-20094-AJC   Doc 36   Filed 08/25/20   Page 3 of 7
Case 19-20094-AJC   Doc 36   Filed 08/25/20   Page 4 of 7



                    August 25, 2020




                       /s/Natalie Kirchner
                       Natalie Kirchner
                       Email: nkirchner@rascrane.com
Case 19-20094-AJC   Doc 36   Filed 08/25/20   Page 5 of 7
Case 19-20094-AJC   Doc 36   Filed 08/25/20   Page 6 of 7
Case 19-20094-AJC   Doc 36   Filed 08/25/20   Page 7 of 7
